The opinion of the court was delivered
Pee Curiam.
The Workmen’s Compensation Division applied the death dependency rates which were in force at the time of the decedent’s death. On appeal the County Court took the position that the rates in force at the time of the accident in 1954 rather than the death in 1958 were controlling. N. J. S. A. 34:15-13. The petitioner appealed to the Appellate Division and we certified before argument there. Under the holding in McAllister v. Bd. of Ed., Town of Kearny, 79 N. J. Super. 249 (App. Div. 1963), aff’d 41 N. J. 117 (1964), the County Court’s position was erroneous. Its judgment is therefore set aside and the award as rendered in the Workmen’s Compensation Division is reinstated.
Reversed.
For reversal •— Chief Justice Weintraub, and Justices Jacobs, Francis, Proctor, Hall, Sciiettino and Haneman — 7.
For affirmance — Hone.